Case 1:20-cv-00821-LMB-JFA Document 187 Filed 07/08/21 Page 1 of 4 PageID# 2838




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION


 CHRISTIAN ALBERTO SANTOS GARCIA,
 et al.,

                Plaintiffs,
                                                      Case No. 1:20-cv-00821 (LMB/JFA)
        v.

 ALEJANDRO MAYORKAS, et al.,

                Defendants.


      JOINT MOTION FOR ENTRY OF A REVISED BRIEFING SCHEDULE ON
     MOTIONS FOR SUMMARY JUDGMENT RELATING TO COUNTS II AND III

        The parties, by counsel, hereby jointly move this Court to revise the briefing schedule (ECF

 No. 184) on their motions for summary judgment related to Counts II and III of the Amended

 Complaint. A proposed order is attached hereto. In support of this request, the parties respectfully

 represent as follows:

        1.      By Joint Motion for Entry of a Briefing Schedule on Motions for Summary

 Judgment Relating to Counts II and II (42 U.S.C. § 1983), filed June 14, 2021, the Parties requested

 that the Court set a briefing schedule on Motions for Summary Judgment Relating to Counts II

 and III (42 U.S.C. § 1983). (ECF No. 183.)

        2.      By Order entered June 15, 2021, the Court set the briefing schedule as follows:

             a. The parties shall file cross-motions for summary judgment no later than Friday,

                July 16, 2021; and

             b. The parties shall file memoranda in opposition no later than Friday, August 6, 2021.

 (ECF No. 184.)

        3.      A hearing on the motions is scheduled for September 10, 2021. (ECF No. 186.)

                                                  1
Case 1:20-cv-00821-LMB-JFA Document 187 Filed 07/08/21 Page 2 of 4 PageID# 2839




        4.      The parties to this motion are actively engaged in settlement discussions that may

 render the September 10 hearing moot.

        5.      The parties propose the following revised briefing schedule to allow for more time

 to engage in settlement discussions:

             a. The parties shall file cross-motions for summary judgment no later than Monday,

                August 2, 2021;

             b. The parties shall file memoranda in opposition no later than Friday, September 3,

                2021; and

             c. As previously ordered (ECF No. 186), oral argument is to be held on September

                10, 2021, at 10:00 a.m.

 Wherefore, the parties respectfully request that the briefing schedule on their motions for summary

 judgment related to Counts II and III of the Amended Complaint be extended to the foregoing

 dates, or such other dates that suit the Court and parties.




                                                   2
Case 1:20-cv-00821-LMB-JFA Document 187 Filed 07/08/21 Page 3 of 4 PageID# 2840




 Dated: July 8, 2021                               Respectfully submitted,


                                                    By: //s// Simon Sandoval-Moshenberg
  Joseph D. West (VSB No. 16834)                    Simon Sandoval-Moshenberg (VSB No. 77110)
  David Debold (pro hac vice)                       Kristin Donovan (VSB No. 92207)
  Naima L. Farrell (pro hac vice)                   Granville Warner (VSB No. 24957)
  Thomas J. McCormac IV                             LEGAL AID JUSTICE CENTER
     (pro hac vice)                                 6066 Leesburg Pike, Suite 520
  Blair Watler (pro hac vice)                       Falls Church, VA 22041
  Katherine King (pro hac vice)                     Tel: 703-778-3450
  GIBSON, DUNN & CRUTCHER LLP                       simon@justice4all.org
  1050 Connecticut Avenue, N.W.                     kristin@justice4all.org
  Washington, D.C. 20036-5306                       cwarner@justice4all.org
  Tel: 202-955-8551
  jwest@gibsondunn.com                              Sirine Shebaya (pro hac vice)
  ddebold@gibsondunn.com                            Amber Qureshi (pro hac vice)
  nfarrell@gibsondunn.com                           NATIONAL IMMIGRATION PROJECT OF THE
  tmccormac@gibsondunn.com                             NATIONAL LAWYERS GUILD
  bwatler@gibsondunn.com                            2201 Wisconsin Avenue, N.W., Suite 200
  kking@gibsondunn.com                              Washington, D.C. 20007
                                                    Tel: 617-227-9727
                                                    sirine@nipnlg.org
                                                    amber@nipnlg.org


  /s/ Kasey L. Hoare
 John M. Erbach (VSB No. 76695)
 Email: jerbach@spottsfain.com
 Patricia Bugg Turner (VSB No. 72775)
 Email: pturner@spottsfain.com
 Kasey L. Hoare (VSB No. 92289)
 khoare@spottsfain.com
 Spotts Fain, P.C.
 411 E. Franklin Street, Suite 600
 Richmond, VA 23219
 (804) 697-2000
 (804) 697-2100 (Facsimile)
 Counsel for Defendants Jeffrey Crawford and
 Immigration Centers of America - Farmville, LLC




                                              3
Case 1:20-cv-00821-LMB-JFA Document 187 Filed 07/08/21 Page 4 of 4 PageID# 2841




  /s/ Christopher S. Quirk
 Edward J. McNelis, III (VSB No. 34003)
 emcnelis@sandsanderson.com
 Christopher F. Quick (VSB No. 88238)
 cquirk@sandsanderson.com
 Sands Anderson PC
 1111 East Main Street, Suite 2400
 Richmond, Virginia 23219
 Telephone: (804) 648-1636
 Facsimile: (804) 783-7291
 Counsel for Armor Correctional Health Services, Inc.




                                               4
